The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-218376.
	JP’376 teach (cited in 1449 but examiner has provided the translation) an image forming apparatus (see Fig.10) comprising a fixing unit 12 for fixing a toner image to a recording sheet; the fixing unit includes a fixing belt 28 to which a lubricant has been supplied (abstract), a pressing roller 30 in pressing contact with the belt to form a nip through which a recording sheet passes, and a heater 56 contacting the inner surface of the belt and including a plurality of heating elements 56a in the width direction so as to form a first heating region 3 located between a second heating region 1 and a second heating region 5 (see Fig.5, and description). A first thermometer 36 detects the temperature of the heater while a second thermometer 34 detects the temperature of the belt, a controller 42 controls a power source 40 based on the temperatures detected by the thermometers. The control of power supplied to the heaters is performed before the pressing roller is rotated (middle of page 5 of translation). The first heating region is wider and has 10 heating elements while the second and third regions are shorter and have 7 heating elements (page 4 of translation) and as seen in Fig.7 and described in page 6 of translation, the non-sheet passing regions b (corresponding to second and third heating regions) will be kept at a lower temperature than the sheet passing region a. Thus, the amount of power supplied to the middle first region will be greater by the fact that it is a sheet passing area kept at a higher temperature and that it has more heating elements than the amount of power supplied to the second and third regions since it is a non-sheet passing area having a lower temperature and has fewer heating elements. 
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-218376 in view of Sako et al. (U.S. 2018/0032008).
JP ‘376 taught supra discloses most of what is claimed except the first thermometer detecting the central first heating element. It is noted that while JP’376 teach a first thermometer detecting the temperature of the heater, it is silent as to the position of the thermometer along the width of the heater. Sako teach a fixing device 200 including a fixing belt 202, a pressing roller 210 and a heater 300 having a plurality of heat generating elements (regions) 302-1, 302-2, 302-3 along the width of the heater, a thermistor TH1 is disposed in the central heating region 302-2 which corresponds to the sheet passing region. It would have been obvious to one of ordinary skill in the art before the effective filing date to place the first thermometer in JP’376 to detect the temperature of the central sheet passing region of the heater because this would be the region which would undergo more varied temperature fluctuations because sheets would be passing through this central region absorbing the heat of the region. 

3.	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 17-19, the controller determining the first amount of power when the fixing belt is below a first predetermined value and one of the heating elements is below a second predetermined value is not taught or rendered obvious by the prior art of record. 

4.	Claims 1-15 are allowable over the prior art of record. 
 	Regarding claims 1-9, a third thermometer which measures a temperature outside the fixing belt and correcting the first amount of electric power based on the temperature of the third thermometer along with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record. 
	Regarding claims 10-15, determining a third amount of electric power to be supplied to the first heating element based on the temperature of the fixing belt and after the pressing roller starts to rotate along with the other limitations of the claim is not anticipated or rendered obvious by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kikuchi ‘755 and Kikuchi ‘769 are the patented parent applications.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852